Citation Nr: 0303365	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE

1.	Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from 2 November to 23 December 
1965.

This appeal arises from an October 1999 rating action that 
denied service connection for a bilateral foot disorder, a 
right 5th hammertoe and a cavus left foot with 4th and 5th claw 
toes.

By decision of July 2001, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	According to persuasive, uncontradicted VA medical 
opinion, the veteran's pre-existing right foot hammertoe 
deformities, plantar callosities, and corns increased in 
severity during service beyond the natural progress of the 
condition.

3.	According to persuasive, uncontradicted VA medical 
opinion, the veteran's pre-existing left cavus foot 
deformity with hammer and claw toes, plantar callosities, 
and corns increased in severity during service beyond the 
natural progress of the condition.


CONCLUSIONS OF LAW

1.	The veteran's right foot hammertoe deformities, plantar 
callosities, and corns were aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

2.	The veteran's left cavus foot deformity with hammer and 
claw toes, plantar callosities, and corns were aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify a claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claims for 
service connection for right and left foot disabilities on 
the merits, the Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision in this case, and that all notification 
and development action needed to render a fair decision on 
the claims has been accomplished.

I.  Background

A review of the service medical records discloses that the 
feet were normal on preinduction examination of July 1965.  
No additional defects were noted on physical inspection at 
the time of entrance into active service on 2 November 1965.

An undated medical record indicates that the veteran was seen 
during his 1st week of basic training with complaints of 
bilateral foot pain.  Examination showed bilateral rigid 
hammertoes, primarily on the 4th and 5th toes, and painful 
plantar callosities and corns aggravated since he had been 
wearing boots.  X-rays revealed a hammertoe deformity of the 
5th right toe and of the 4th and 5th left toes.  The diagnosis 
was left cavus foot with 4th and 5th claw toes, which was 
considered to have existed prior to service.  Separation from 
service was recommended, as further duty could aggravate the 
condition.

A military medical board report discloses that the veteran 
was separated from service after 24 days of active service as 
medically unfit due to left cavus foot with 4th and 5th claw 
toes, which existed prior to service and had not been 
aggravated thereby.

Post service, March 1978 examination by M. Heiman, M.D., 
showed bilateral claw toes with recurrent calluses and some 
metatarsalgia which had been present for a long period of 
time and which caused the veteran considerable difficulty.  
Reconstructive surgery of both feet was for consideration.  
In April 1978, Dr. Heiman opined that the veteran's foot 
problem was quite severe and limited his activity.  The 
subsequent record shows continuing evaluation of the veteran 
for foot and back disorders through 1986.  A combination 
problem of considerable clawing of all 4 small digits, 
metatarsalgia involving all of the metatarsal heads, and 
hammertoe deformities of all toes were noted in March 1981.  
Metatarsalgia, hammertoes, and pes planus were noted in March 
1982; metatarsalgia was felt to be the veteran's biggest 
problem.  His foot problem was noted to be much improved in 
October 1982 following the use of shoe orthoses.  A claw toe 
deformity of both feet was noted in August 1984.     

The outpatient records of Dr. P. Vanover show continuing 
general medical treatment and evaluation of the veteran 
primarily for back and leg pain from 1998 to 2001.  In June 
1999, he complained of bilateral hammertoes and bunions since 
military service.  Examination of the feet showed marked 
deviation of toes and 2nd, 3rd, 4th, and 5th hammertoes.  

On September 2002 VA examination, the physician reviewed the 
veteran's claims folder and his current complaints of 
bilateral foot pain.  The veteran gave a history of the onset 
of foot symptoms in basic training in service in 1965.  He 
stated that ill-fitting boots and vigorous training 
exacerbated his symptoms and condition.  On current 
examination, there was obvious tenderness to palpation over 
the metatarsal heads with evidence of callosities, as well as 
bilateral inflamed bunions, bilateral hammertoe or claw toe 
deformities involving the 4th and 5th toes of both feet, and a 
bilateral cavus deformity.  X-rays revealed left toe 
deformities of the 2nd through 5th toes, including hammertoes.  
There was a grade 1 hallux valgus deformity at the 1st left 
metatarsophalangeal joint.  The right foot showed similar 
deformities of the 2nd through 5th toes, with subluxation of 
the 5th metatarsophalangeal joint.  

The diagnostic impression was bilateral claw foot/hammertoe 
deformity, particularly involving the 4th and 5th toes as well 
as apparent bilateral cavus and hallux valgus deformities.  
After examination of the veteran's claims folder and medical 
records contained therein, the doctor opined that it was 
likely that the veteran sustained a worsening of a pre-
existing disability as a result of his military service.  
Noting that the veteran developed considerable pain in the 
feet during the course of his basic training, resulting in 
his discharge from service because of claw toe deformity and 
cavus feet, he opined that ill-fitting shoes as well as his 
disability contributed to the worsening of his foot problems.  
He further opined that the veteran's inservice complaint of 
foot pain represented an increase in the pre-service 
disability beyond the normal progression of the disease, 
rather than a simple acute or transitory flare-up.



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.   38 U.S.C.A. 
§ 1110.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the merits of the claims, the Board notes that 
evidence includes the veteran's inservice complaints of 
bilateral foot pain and inservice objective findings of 
bilateral hammertoe deformities, painful plantar callosities, 
and a left cavus foot with claw toes, and the uncontradicted 
post-service 2002 medical opinion of a VA physician 
establishing a medical nexus between the veteran's military 
service and his current bilateral claw foot/hammertoe, cavus, 
and hallux valgus deformities by way of aggravation.  On that 
record, the Board finds that the evidence supports the grant 
of service connection for such bilateral foot disability by 
way of aggravation of a pre-service disability.  The VA 
medical opinion, based upon both examination of the veteran 
and consideration of his documented medical history, is both 
competent and probative evidence on the nexus question and 
the question of an increase in severity of the pre-service 
disability in service beyond natural progression.  The Board 
also notes that there is no contrary medical evidence or 
opinion of record (clear and unmistakable evidence) to rebut 
the presumption of aggravation.   

For all the foregoing reasons, the Board finds that the 
evidence supports the claims for service connection for 
bilateral claw foot/hammertoe deformities, and the appeal is 
granted.
 

ORDER

Service connection for a right foot disorder is granted.

Service connection for a left foot disorder is granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

